DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-20 is deemed to be March 26, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both stimulator assembly and a microcontroller in Fig. 1. The Examiner notes that the lower “20” should be designated by reference numeral “22”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both a user in Fig. 1 and a line within the eye in Fig. 3.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0064941 to Ackermann et al. (hereinafter referred to as “Ackermann ‘941”) in view of US 2014/0371565 to Glasser and US 2018/0161579 to Franke et al. (hereinafter referred to as “Franke ‘579”).
Regarding claim 1, Ackermann ‘941 discloses a method of stimulating a lacrimal gland of a user using a periocular assembly positioned in the fornix of an eye of the user (e.g., Figs. 6G, 20 and 37 and paragraphs [0009]: a method for stimulating a lacrimal gland tissue using a microstimulator; [0138]: a fornix-based controller may be incorporated into contact lens which may be worn by the patient); wherein the periocular assembly comprises: a contact lens (e.g., Fig. 6G, 622); a plurality of electrodes spaced along the outer ring of the contact lens (e.g., Fig. 6G, 628); a microcontroller operably coupled to the plurality of electrodes (e.g., paragraph [0099]: microstimulator 620 has three or more electrodes and abstract: the components of the controller and microstimulator may be implemented in a single unit); and a sensor assembly coupled 
Ackermann ‘941 differs from the claimed invention in that the periocular device is not expressly disclosed as a ring and that the microcontroller does not mention how the eye conditions trigger activation of the electrodes to stimulate the lacrimal gland. However, with respect to the ring structure, Glasser teaches, in a related art: accommodation stimulation and recording device for treatment of the eye, that a ring configured to be worn on the eye of a user may be used instead of a contact lens where the ring includes a stimulator assembly comprising a plurality of electrodes spaced along the ring (e.g., Fig. 20 of Glasser, electrodes 2016, 2018) in order to stimulate the 
With respect to determining when monitored eye conditions have exceeded a predetermined threshold in order to activate the plurality of electrodes to stimulate the lacrimal gland of the user of Ackermann ‘941, Franke ‘579, in a related art: stimulation system for treating an eye condition, teaches that stimulation may be triggered or stimulation intensity may be increased when a monitored value is greater than a predetermined threshold in order to provide the subject with suitable relief of dry eye symptoms and other conditions (e.g., paragraph [0065] of Franke ‘579).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a periocular ring rather than a contact lens in view of the teachings of Glasser and the benefits of providing a threshold value for an eye condition and initiating stimulation of adjustment of stimulation when the threshold value is exceeded in view of the teachings of Franke ‘579 in order to use a device that does not cover the entire eye (use a smaller device) as taught by Glasser and to stimulate based on sensed conditions using a well-known engineering expedient as taught by Franke ‘579, and because the combination would have yielded predictable results.
With respect to claim 2, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the method of claim 1, further comprising storing historical monitored eye condition(s) in the microcontroller (e.g., paragraph [0084] of Franke ‘579); wherein 
With respect to claim 3, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the method of claim 1, further comprising the microcontroller wirelessly receiving information/external factors from another microcontroller that is spaced from the periocular assembly (e.g. abstract of Ackermann ‘941: microstimulator and controller may be in a single unit or separate devices; paragraphs [0004], [0134], and [0140] of Ackermann ‘941: [0004]- stimulation systems comprises a microstimulator and one or more controllers, [0134]-one controller may be embedded within a frame of a pair of eyeglasses and another may be with the microstimulator; [0140]: stimulator system may include an external controller for providing programming instructions to the microstimulator controller; paragraphs [0088] of Franke ‘579: control system may be configured to trigger or increase stimulation based on an external occurrence (e.g., 
As to claim 4, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the method of claim 1, further comprising: storing target eye condition(s) in the microcontroller (e.g., paragraph [0065] of Franke ‘579: the values of healthy patients are compared those detected in a patient); comparing, using the microcontroller, the target eye condition(s) to the monitored eye condition(s) to determine a difference (e.g., paragraph [0086] of Franke ‘579); determining, based on the difference, target 
With respect to claim 7, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the method of claim 1, wherein the ring has an opening that defines an 
As to claim 8, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the method of claim 7, wherein the innermost diameter is greater than a diameter of a limbal ring of the eye (e.g., Figs. 4B and 20, and paragraphs [0003], [0012]-[0014], [0073] of Glasser: the opening circumscribes the cornea where the limbal ring is a dark ring around the iris of the eye, where the sclera meets the cornea as evidenced by column 1, lines 54-57 of US Patent No. 7,246,903). Accordingly, one of ordinary skill in the art would have recognized the benefits of the innermost diameter being greater than the limbal ring around the iris in view of the teachings of Glasser. Consequently, one of ordinary skill in the art would have further modified the method of Ackerman in view of Glasser and Franke ‘579 so that its ring device has an innermost diameter greater than 
Regarding claim 9, Ackermann ‘941 discloses a device configured to be worn on an eye of a user (e.g., Figs. 6G, 20 and 37 and paragraphs [0099]: a microstimulator incorporated into a contact lens; [0138]: a fornix-based controller may be incorporated into contact lens which may be worn by the patient), the device comprising: a lacrimal gland stimulator assembly (e.g., Fig. 37 and paragraph [0120]: a microstimulator 3706 and its controller [abstract] is configured to stimulate a lacrimal gland 3710) , wherein the stimulator assembly comprises: a plurality of electrodes spaced along the device (e.g., paragraph [0120]: Fig. 37, electrode-bearing lead 3704 stimulates using one or more signals); a microcontroller (e.g., Fig. 37, 3706 and abstract: the components of the controller and microstimulator may be implemented in a single unit); and a lead assembly extending along at least a portion of the device (e.g., Fig. 37, 3704); wherein the lead assembly extends between the microcontroller and the plurality of electrodes to operably couple the plurality of electrodes to the microcontroller (e.g., Fig. 37); and a sensor assembly operably coupled to the stimulator assembly (e.g., Fig. 37, 3708 and paragraphs [0120]-[0121]); wherein the microcontroller is configured to: receive eye condition(s) data relating to a monitored eye condition(s) from the sensor assembly  (e.g., paragraphs [0120]-[0121]: microstimulator stimulates targets based on closed-loop stimulation where the sensors measure tear conductivity, tear volume, gland conductivity); determine, based on the eye condition(s) data and a user profile, if the monitored eye conditions(s) need adjustment of stimulation output (e.g., paragraph [0121]); and activate, using the microcontroller and in response to the monitored eye 
Ackermann ‘941 differs from the claimed invention in that the device is not expressly disclosed as “configured to circumscribe the limbal ring of the eye” and that the microcontroller does not mention how the eye conditions trigger activation of the electrodes to stimulate the lacrimal gland. However, with respect to the circumscribing the limbal ring function, Glasser teaches, in a related art: accommodation stimulation and recording device for treatment of the eye, that a ring configured to be worn on the eye of a user may be used instead of a contact lens where the ring includes a stimulator assembly comprising a plurality of electrodes spaced along the ring (e.g., Fig. 20, electrodes 2016, 2018) in order to stimulate the eye. In that Ackermann ‘941 discloses that its device may be a contact lens with a plurality of electrodes around the edge of the contact lens, one of ordinary skill in the art would have been motivated to modify the contact lens of Ackermann ‘941 so that it is a ring as taught in Figs. 3, 19, and 20 of Glasser) in order to use less material.
With respect to determining when monitored eye conditions have exceeded a predetermined threshold in order to activate the plurality of electrodes to stimulate the lacrimal gland of the user of Ackermann ‘941, Franke ‘579, in a related art: stimulation system for treating an eye condition, teaches that stimulation may be triggered or 
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a periocular ring rather than a contact lens in view of the teachings of Glasser and the benefits of providing a threshold value for an eye condition and initiating stimulation of adjustment of stimulation when the threshold value is exceeded in view of the teachings of Franke ‘579 in order to use a device that does not cover the entire eye (use a smaller device) as taught by Glasser and to stimulate based on sensed conditions using a well-known engineering expedient as taught by Franke ‘579, and because the combination would have yielded predictable results.
With respect to claim 10, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the device of claim 9, wherein the microcontroller is configured to store the user profile, wherein the user profile comprises historical monitored eye condition(s) (e.g., paragraph [0084] of Franke ‘579); and wherein the microcontroller is further configured to compare the monitored eye conditions(s) with the historical monitored eye condition(s) when determining if the monitored eye conditions(s) exceed the predetermined threshold (e.g., paragraphs [0071], [0080], and [0086] of Franke ‘579). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a using sensed data collected before, during, and/or after stimulation and then comparing that data with detected characteristics in view of the teachings of Franke ‘579. In order to ensure that the 
As to claim 11, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the device of claim 9, wherein the microcontroller is configured to store the user profile (e.g., paragraphs [0087] of Franke ‘579: stimulation is based on temporal conditions associated with the subject/user; [0089] of Franke ‘579: a predictive model for assessing symptom severity for a particular subject may be developed based on subject characteristics and is stored using a machine learning algorithm), wherein the user profile comprises external factors associated with the user (e.g., paragraph [0089] of Franke ‘579: environmental conditions for a particular subject may be stored/developed); wherein the external factors comprise any one or more of: data associated with health factors associated with the user (e.g., abstract: control system adjusts stimulus based on a detected environment condition; paragraph [0084] of Franke ‘579: memory may store data to create a medical record of the subject and thus, the data is associated with the health of the user); data associated with environmental factors associated with a local environment of the user (e.g., paragraphs [0085]-[0086] of Franke ‘579: memory may store stimulation patterns associated with the environment), and activity data associated with activities performed by the user (e.g., paragraphs [0085]-[0086] of Franke ‘579: memory may store stimulation patterns associated with a particular activity, which the subject/user is engaged in); and wherein 
With respect to claims 12-13, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the device of claim 9, wherein the microcontroller is further configured to: store target eye condition(s) in the microcontroller (e.g., paragraph [0065] of Franke ‘579: the values of healthy patients are compared those detected in a patient); compare, using the microcontroller, the target eye condition(s) to the monitored eye condition(s) to determine a difference (e.g., paragraph [0086] of Franke ‘579: depending on the result of the comparison implies that a difference may result and the processor applies the appropriate stimulus when there is a difference); determine, based on the difference, 
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognize the benefits of storing target eye conditions in the microcontroller, determining based on the difference between monitored eye conditions and target eye conditions, target  stimulation parameters where the electrodes are activated using the target stimulation parameters and the eye condition is monitored for changes and the target stimulation parameters are updated in response to the change in eye conditions in view of the teachings of Franke ‘579. In order to ensure that the stimulating parameters are directed to the patient’s current condition, one of ordinary skill in the art would have further modified the device of Ackermann ‘941 in view of Glasser and Franke ‘579 so that target eye conditions are stored, target eye conditions are compared to monitored eye condition to determine stimulation parameters, monitoring a change in eye conditions after using the determined stimulation parameters, and updating the target stimulation parameters as taught by Franke ‘579, and because the combination would have yielded predictable results. 

Regarding claim 16, Ackermann ‘941 discloses a dry-eye treatment device (e.g., abstract) comprising: a contact lens positioned on an eye of a user (e.g., Figs. 6G, 622 and paragraph [0099]) a first microcontroller coupled to the microstimulator and in wireless communication with a second microcontroller that is spaced from the first microcontroller (e.g. abstract: microstimulator and controller may be in a single unit or separate devices and may communicate wirelessly or via a wired connection; paragraphs [0004], [0134], and [0140]: [0004]- stimulation systems comprises a microstimulator and one or more controllers, [0134]-one controller may be embedded within a frame of a pair of eyeglasses and another may be with the microstimulator; [0140]: stimulator system may include an external controller for providing programming instructions to the microstimulator controller); a sensor assembly coupled to the microstimulator and operably coupled to the first microcontroller (e.g., paragraphs [0099]: microstimulator 620 is incorporated into a contact lens, [0120]: the microstimulator may comprise one or more sensors that are used to implement a closed loop stimulation for stimulating the lacrimal gland); wherein the sensor assembly is configured to monitor eye condition(s) of the eye (e.g., paragraph [0121]: surface impedance to detect wetness, tear conductivity, tear volume, and gland conductivity); and a lacrimal gland stimulator assembly coupled to the contact lens and operably coupled to the first microcontroller (e.g., paragraph [0120]: the microstimulator transmits 
However, with respect a treatment device comprising a ring with an opening though which the user’s eye extends when worn, Glasser teaches, in a related art: accommodation stimulation and recording device for treatment of the eye, that a ring configured to be worn on the eye of a user may be used as the microstimulator instead of a contact lens where the ring includes a stimulator assembly comprising a plurality of electrodes spaced along the ring (e.g., Fig. 20, electrodes 2016, 2018) in order to stimulate the eye. In that Ackermann ‘941 discloses that its dry-eye treatment device may be a contact lens with a plurality of electrodes around the edge of the contact lens, one of ordinary skill in the art would have been motivated to modify the contact lens of Ackermann ‘941 so that it is a ring as taught in Figs. 3, 19, and 20 of Glasser, in order to use less material.
With respect to the specific programming instructions of the first microcontroller, Franke ‘579 teaches, in a related art: stimulation devices and methods for treating dry eye, that a microcontroller is configured to: store a target eye condition(s) associated with the eye of the user (e.g., paragraph [0065] of Franke ‘579: the values of healthy patients are compared those detected in a patient); receive data externally associated with the user , wherein the external data comprises environmental factors associated 
With respect to claim 18, Ackermann ‘941, in view of Glasser, and Franke ‘579 teaches the dry-eye treatment device of claim 16, wherein the first microcontroller is further configured to determine target stimulation parameters based on the difference and the external data; and wherein the first microcontroller stimulates the lacrimal gland using the target stimulation parameters (e.g., paragraph [0086] of Franke ‘579: control system may be configured to trigger or increase stimulation (e.g., determine target stimulation parameters) in response to sensor data associated with dry eye symptoms and environmental conditions). In order to ensure that the stimulating parameters are directed to the patient’s current condition, one of ordinary skill in the art would have further modified the device of Ackermann ‘941 in view of Glasser and Franke ‘579 so that target eye conditions are compared to monitored eye conditions to determine stimulation parameters based on the external data as taught by Franke ‘579, and because the combination would have yielded predictable results.
As to claim 19, Ackermann ‘941 in view of Glasser, and Franke ‘579 teaches the dry-eye treatment device of claim 16, wherein the first microcontroller is further configured to generate, based on the external data and the received data regarding the 
With respect to claim 20, Ackermann ‘941 in view of Glasser, and Franke ‘579 teaches the dry-eye treatment device of claim 16, wherein the second microcontroller is further configured to generate, based on the external data and the received data regarding the eye condition(s) (e.g., abstract and paragraph [0140] of Ackermann ‘941: a stimulation system may comprise an external controller to provide programming instructions to the controller with the microstimulator), a predictive model relating to a predicted future eye condition of the user (e.g., paragraph [0086] of Frank ‘579) and wirelessly transmit the predictive model to the first microcontroller (e.g., abstract: the microstimulator and controller may be a single unit and the controller and microstimulator may communicated wirelessly or via a wire connection). In order to ensure that the stimulating parameters are directed to the patient’s current condition, one of ordinary skill in the art would have further modified the device of Ackermann ‘941 in view of Glasser and Franke ‘579 so a second microprocessor external to the microstimulator generates a predictive model as taught by Ackermann ‘941 and Franke ‘579, and because the combination would have yielded predictable results.



Claims 5-6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann ‘941 in view of Glasser and Franke ‘579 as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0050074 to Whitcup et al. (hereinafter referred to as “Whitcup”) and US Patent Application Publication No. 2019/0245523 to Lemoff et al. (hereinafter referred to as “Lemoff”).
With respect to claims 5, 14 and 17, Ackermann ‘941 in view of Glasser and Franke ‘579 teaches the method of claim 1 and the device of claims 9 and 16, wherein the sensor assembly comprises one or more of a first sensor, a second sensor, a third sensor, and a fourth sensor (e.g., paragraphs [0120]-[0121]of Ackerman ‘941: microstimulator may comprise one or more sensors to implement closed loop stimulation by measuring surface impedance/wetness, tear conductivity, tear volume and gland conductivity); wherein each of the first sensor and the second sensor is an electrode that measures resistivity of a tear fluid of the user (e.g., paragraph [0121] of Ackermann ‘941: surface impedance/wetness and tear conductivity) and another sensor measures the blink rate of the user to determine a successful stimulation for treating dry eye (e.g., paragraphs [0010] and [0070] of Franke ‘579), but differs from the claimed invention in that it does not expressly disclose the specific third and fourth sensor. However, Whitcup teaches, in a related art: methods of diagnosing and treating dry eye syndrome, that a person afflicted with dry eye may produce too few tears and/or their tears may not have a normal composition (pH, viscosity, tonicity, etc.) and that natural tears have a pH of about 7.4 (e.g., paragraphs [0004] and [0047] of Whitcup). That is, in 
As to claim 6, Ackermann ‘941 in view of Glasser, Franke ‘579, Whitcup, and Lemoff teaches the method of claim 5, wherein the sensor assembly comprises the fourth sensor; wherein the fourth sensor comprises an inductive loop and a capacitor; and wherein the inductive loop and the capacitor detect movement of the eyelid of the user (e.g., abstract and paragraphs [0029] and [0035] of Lemoff). One of ordinary skill in the art before the effective filing date of the claimed invention would have further modified the device of Ackermann ‘941 in view of Glasser, Franke ‘579, Whitcup, and Lemoff so that one of its sensors measure blink rate as taught by Franke ‘579 and comprises an inductive loop and a capacitor where the inductive loop and capacitor .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-13, 15-16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/829,563 in view of Ackermann ‘941 and Franke ‘579. The claimed invention differs from the ‘563 application in that the method and device of the instant invention employ a sensor assembly to obtain the external factors associated with the user as taught by both Ackerman ‘941 and Franke ‘579 and a threshold value and a comparison/difference to determine when to stimulate or increase stimulation of the eye, which is taught by Franke ‘549 as discussed in the rejections above. The wireless feature of the claims is taught by Ackermann ‘941.
This is a provisional nonstatutory double patenting rejection.

Claims 5-6, 14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/829,563 in view of Ackermann ‘941, Franke ‘579, Whitcup, and Lemoff. The features of the instant claims were known to those skilled in the art as discussed above. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2014/0200425 to Etzkorn et al. is directed to an eye-mounted device with biosensors embedded in the device (e.g., abstract and paragraphs [0022] and [0033]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792